Citation Nr: 0207263	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  98-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and, to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.   

2.  The veteran was awarded the Purple Heart Medal and the 
Combat Infantryman's Badge.  

3.  The veteran's service medical records show no finding of 
any psychiatric disability.  Anxiety disorder and bipolar 
disorder were not diagnosed until 1998.  

4.  The veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disability, 
to include PTSD, which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 
5107 (West 1991 & Supp.2001)) (VCAA); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125(a) (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim. and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). In this regard, the Board 
notes that the veteran was informed of the evidence needed to 
verify his claim in a letter dated in August 1998, as well as 
in the November 1998 statement of the case, and two 
subsequent statements of the case.  

VA outpatient treatment records have been obtained.  The RO 
additionally attempted on several occasions to schedule the 
veteran for hearings and for a VA psychiatric examination.  
The veteran failed to appear for a VA PTSD examination 
scheduled for February 20001.  It is noted that while the 
veteran had a change of address, the RO telephoned his 
employer and left a message for the veteran to return the 
call and that a letter was also sent to the veteran's most 
recent address advising him of the examination.  The veteran 
has not requested further VA examination for PTSD, and has 
not indicated that he is willing to appear for another VA 
PTSD examination.  VA's duty to assist includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the case.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that "the duty to 
assist is not always a one-way street," and that, if the 
veteran wishes help, "he cannot passively wait for it in the 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Further, in Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), the Court stated that, 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  In the present case, 
the record shows that the RO made attempts to contact the 
veteran and afford him a VA examination.  
When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2001).  Since the veteran has failed to report for 
the scheduled VA examination, the Board must make a 
determination based on the evidence in the file.  

In addition, the RO has attempted on several occasions to 
schedule the veteran for a hearing.  He was scheduled to 
report for a hearing before a hearing officer at the RO in 
February 1999, and he failed to do so.  He was again 
scheduled for July 1999, and he did not report.  He was also 
scheduled to testify before a Member of the Board at the RO 
in May 2002, and he failed to report.  

In light of the above, the Board concludes that the RO has 
satisfied to the extent possible the VA's duty to notify and 
to assist the veteran, and there is no indication that there 
are additional documents that have not been obtained and 
would be pertinent to the present claim.  The appellant and 
his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
the claim.   The Board finds that the RO made all reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO met its duty to assist 
the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  No 
further development is required in order to comply with VA's 
duty to assist.

The veteran contends that he currently has a psychiatric 
disability due to service, or PTSD, as a direct result of 
various stressors during active service in Vietnam.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

I.  An Acquired Psychiatric Disability

The veteran's service medical records show no complaint 
diagnosis or treatment for a psychiatric disability.  On 
separation in November 1968, he denied a history of 
depression, trouble sleeping or excessive worry.  His 
psychiatric clinical evaluation was normal.  Beginning in 
1998, many years after service discharge, VA outpatient 
treatment records show that the veteran was treated for 
psychiatric complaints, and several diagnoses were rendered.  
He was diagnosed with adjustment disorder, dysthymic 
disorder, bipolar disorder, and adjustment disorder with 
anxiety.  There is nothing in the record to indicate that the 
current diagnoses are related to service.  Absent a showing 
of inservice treatment, to which any current finding could be 
linked, service connection for an acquired psychiatric 
disability is not warranted.  

II. PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)), as well as (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2001).  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

Prior to the effective date of 38 C.F.R. § 3.304(f) on June 
18, 1999, and at the time of the veteran's claim for service 
connection for PTSD, the requirements for service connection 
for PTSD were: medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  The prior regulation provided 
that, if the evidence established that the veteran engaged in 
combat with the enemy and the claimed stressor was related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).

The prior regulation also provided that, if the claimed in- 
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged (medical evidence 
of a current diagnosis of PTSD medically linked to a 
stressful event in service and credible evidence that the 
claimed in-service stressor occurred).  See 38 C.F.R. § 
3.304(f) (2001).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
must be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (2001); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence of record shows that the veteran's MOS was as an 
infantryman, and that he was a recipient of the Purple Heart 
Medal and the Combat Infantryman's Badge.  As these medals 
serve as evidence that he engaged in combat, the Board is 
satisfied that evidence of in-service stressors has been 
presented.  Finally, service connection has been established 
for the veteran's scars of a fragment wound of the left hip.  
Based on this evidence, the Board finds that the veteran 
engaged in combat with the enemy during his Vietnam service.  

The medical evidence of record includes service medical 
records which are negative for any psychiatric 
symptomatology.  As the analysis below demonstrates, the 
probative medical evidence has not established a currently 
diagnosed disability of PTSD under either the new or old 
regulation pertaining to service connection for PTSD.  In 
rendering this conclusion, the Board notes that, as applied 
to this veteran's case, the substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  The 
new regulation still requires that the medical evidence 
demonstrate a current diagnosis of PTSD, although it no 
longer requires a "clear" diagnosis of PTSD.  See 38 C.F.R. § 
3.304(f) (2001).  Therefore, because the general requirements 
of the regulation have not been substantively changed as 
applied to this veteran, the Board finds that the veteran was 
not prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A diagnosis of PTSD is a medical determination.  See Cohen, 
10 Vet. App. 128; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  In this regard, the Board has considered the 
evidence for and against a medical diagnosis of PTSD.  The 
Board has reviewed and considered all of the evidence in the 
veteran's claims files, including the veteran's statements, 
though each item may not be specifically mentioned in the 
decision.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The Board notes that the veteran has been treated since 
service, beginning in the late 1990's for psychiatric 
complaints, and several diagnoses have been rendered.  He was 
diagnosed with adjustment disorder, dysthymic disorder, 
bipolar disorder, and adjustment disorder with anxiety.  
However, there is no diagnosis of PTSD in the record.  In 
addition, while the RO has attempted to have the veteran 
examined in support of this claim, he has failed to appear.  
Further, in a June 2002 memorandum from the veteran's 
representative, it is stated that the veteran reported in a 
conversation on the day the memorandum was written that he 
did not have a diagnosis of PTSD.  

The Board notes the assertions by the veteran that he 
currently has an acquired psychiatric disability related to 
service or that he has PTSD due to service.  In this regard, 
there is no evidence that the veteran is competent to provide 
a medical diagnosis because this requires specialized medical 
knowledge.  While the veteran is competent to report and 
describe to a medical professional the in-service stressful 
events, as well as symptoms he experiences at any time, it is 
the province of health care professionals to enter 
conclusions which require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a current disability and service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Because the medical evidence of record does not show that the 
veteran currently has a diagnosed disability of PTSD, the 
Board finds that PTSD was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304(f).  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disability to 
include PTSD, the Board finds that there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

